Citation Nr: 1012540	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for adenoid cystic cancer 
(ACC), with metastasis, claimed as due to herbicide (Agent 
Orange) exposure.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military duty from February 1967 to 
February 1970.  He served in the Republic of Vietnam from 
June 1968 to June 1969, and was awarded the Bronze Star 
Medal, among others, for such service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In September 2006, the Veteran appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  In March 2007, the Board remanded the appeal.  
In February 2009, the Board denied the Veteran's claim.  He 
appealed the denial to The United States Court of Appeals 
for Veterans Claims (Court).  In September 2009, the Court 
issued an order granting a September 2009 joint motion to 
remand the appeal to the Board.  The appeal was returned to 
the Board for action consistent with the joint motion and 
the Court order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from June 24, 1968 to June 
23, 1969, and thus exposure to Agent Orange is presumed.

2.  There is competent medical evidence linking the 
Veteran's current adenoid cystic cancer, with metastasis to 
active military service, and his exposure to Agent Orange 
during active service.  




CONCLUSION OF LAW

The criteria for service connection for adenoid cystic 
cancer, with metastasis, to include as due to exposure to 
Agent Orange have been met.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  

Service Connection

The Veteran seeks service connection for adenoid cystic 
cancer, with metastasis, claimed as due to herbicide (Agent 
Orange) exposure.  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e) (2009)(emphasis added).

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  The evidence 
of record establishes that the Veteran served in Vietnam 
from June 1968 to June 1969.  Accordingly, he is presumed to 
have been exposed to Agent Orange during such service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for: hepatobiliary 
cancers; oral, nasal, and pharyngeal cancer; bone and joint 
cancer; skin cancers (melanoma, basal, and squamous cell); 
breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; 
renal cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm characteristics and infertility; 
spontaneous abortion; neonatal or infant death and 
stillbirth in offspring of exposed individuals; low 
birthweight in offspring of exposed individuals; birth 
defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and 
amyotrophic lateral sclerosis; chronic peripheral nervous 
system disorders; respiratory disorders; gastrointestinal, 
metabolic, and digestive disorders (changes in liver 
enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis; gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum); and brain 
tumors, or any other disability not specified.  See Notice, 
72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 
Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999)(emphasis added).  

The record shows that the Veteran served in Vietnam from 
June 24, 1968 to June 23, 1969, and thus exposure to Agent 
Orange is presumed.  Private records show that the Veteran 
was diagnosed with adenoid cystic carcinoma (ACC) of the 
tongue and underwent surgery in February and March 1994.  He 
also underwent months of radiation treatment.  The Veteran's 
ACC metastasized to his right lung and he was later 
diagnosed with metastatic recurrent adenoid cystic carcinoma 
of the head, neck and chest.  The Veteran testified with 
respect to these and other facts at a hearing before the 
undersigned in September 2006. 

In a May 2005 statement, a private examiner, Dr. Strome, 
stated that the Veteran has been a longstanding patient and 
has been diagnosed with adenoid cystic carcinoma of the 
tongue base, which is exceedingly rare in this location.  He 
stated that he felt that this unusual tumor has an 
association with Agent Orange exposure.  

The Veteran has submitted a statement from a private 
clinician dated in January 2010.  The clinician stated that 
the Veteran was diagnosed with mestastic adenoid cystic 
carcinoma in 1994 and was treated with partial resection and 
radiation therapy.  It was noted that after a 10 year 
disease free interval, he was diagnosed and treated for a 
mestastic lesion to the right lung in 2004, and recently he 
has had metastatic lesions diagnosed in his spine.  The 
clinician noted that the provided medical records showed 
that the Veteran is a non-smoker and only occasional drinker 
without significant family history of malignancy.  It was 
noted that the Veteran was not exposed to factors commonly 
associated with this type of cancer, including ionizing 
radiation, rubber products manufacturing asbestos mining or 
plumbing.  The clinician stated that the Veteran is presumed 
to have been exposed to Agent Orange.  It was reported that 
oral cancers of the salivary gland such as this one are 
rather rare and difficult to study on an epidemiologic 
basis.  He cited a study in Finland which concluded that 
exposure to solvents and possibly pesticides may increase 
the risk of cancer of the mouth and pharynx.  It was stated 
that given that most head and neck cancers appear later in 
life and that the Veteran did not have any of the usual risk 
factors associated with the development of head and neck 
cancer, one must consider his environmental exposures.  It 
was pointed out that the Veteran did not have any high risk 
exposure in his history other than his in-service exposure 
to Agent Orange.  The examiner noted that he had reviewed 
the provided medical records and that it was his medical 
opinion that it is as likely as not that the Veteran's 
metastic adenoid cystic carcinoma was the result of his in-
service Agent Orange exposure.  He stated that he based his 
opinion on his review of the Veteran's military and medical 
history as well as his review of the current medical 
literature on the topic.  He included footnotes referencing 
the literature he had reviewed on the topic.  

There is no evidence or any argument that the Veteran's ACC 
was incurred or aggravated during service or manifested to a 
compensable degree within one year after service separation.  
The sole causal connection to service is argued to be the 
Veteran's presumed exposure to herbicide agents.  

The Board notes that the Veteran has mestastic adenoid 
cystic carcinoma.  As such, this disability is not one of 
those which VA has determined would warrant service 
connection on the presumptive basis of exposure to Agent 
Orange.  Even where the criteria for service connection 
under the provisions of 38 C.F.R. § 3.309(e) are not met, a 
Veteran is not precluded from establishing entitlement to 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease, injury, or service-
connected disability and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Upon considering this claim on a direct basis, the Board 
notes that ACC was not manifested during service or for 24 
years after discharge from service.  It is therefore clear 
that the cancer was not manifested during service or within 
the one-year presumptive period for malignant tumors.  The 
question now becomes whether the cancer is otherwise related 
to service.  38 C.F.R. § 3.303(d).  

The Board finds that the evidence supports a finding that 
service connection is warranted for ACC on a direct basis.  
First, inservice exposure to Agent Orange is conceded.  
Second, the Veteran has been diagnosed with a current 
disorder, ACC.  Finally, the current disorder has been 
medically linked to the inservice exposure.  As noted, the 
January 2010 examiner, upon reviewing literature and 
studies, concluded that the Veteran's cancer is at least as 
likely as not caused by Agent Orange exposure.  The examiner 
relied on studies which it is apparent that such constituted 
sufficient evidence in the examiner's mind to warrant an 
opinion that there is at lease a 50 percent probability that 
the Veteran's ACC cancer is due to exposure to Agent Orange.  
After considering this medical opinion, and reviewing the 
evidence in its entirety, the Board concludes that service 
connection for ACC is therefore warranted on a direct basis. 
The nexus opinion provided included a review of the medical 
records and an opinion based on rationale including 
referenced medical treatises and studies.  Further, the 
opinion stands uncontradicted in the record.  As such 
service connection is warranted.  


ORDER

Service connection for adenoid cystic cancer, with 
metastasis, to include as due to herbicide (Agent Orange) 
exposure is granted.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


